UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5305


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROCKY MOUNTAIN CORPORATION, INCORPORATED, Rocky Mountain
Corporation, Kenneth Odell Crawford-President & Registered
Agent; Joyce Crawford-Secretary,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:07-cr-00058-sgw-6; 7:10-cv-00490-sgw)


Submitted:   July 26, 2011                 Decided:   August 9, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant.     Timothy J. Heaphy, United States
Attorney, Jeb T. Terrien, Assistant United States Attorney,
Ramin   Fatehi,  Special   Assistant   United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Rocky       Mountain      Corporation         appeals        the     district

court’s amended              order   of    forfeiture        and   its   denial       of   Rocky

Mountain’s petition for a writ of error coram nobis. *                                     Rocky

Mountain maintains its underlying guilty plea to conspiracy to

launder         money    and     evade     currency      reporting       requirements        was

involuntary            and   that    it    was   denied      effective        assistance       of

counsel.         We affirm.

                 Coram       nobis   is     an       extraordinary       remedy       that    is

available only under circumstances compelling relief in order to

achieve justice.              United States v. Morgan, 346 U.S. 502, 512-13

(1954).          The burden is on Rocky Mountain to show that it is

entitled to relief; the challenged proceedings are presumed to

be correct.            Id.      To meet its burden, Rocky Mountain must show

that   a        more    usual    remedy    is    unavailable;         that    valid    reasons

exist for not attacking its conviction earlier; that adverse

consequences flow from the conviction so that there exists a

case       or    controversy;        and    that       the    error      is   of    the      most




       *
       Although Rocky Mountain’s notice of appeal identifies both
orders as the basis for this appeal, Rocky Mountain has failed
to raise, and has therefore abandoned, any argument with respect
to the amended order of forfeiture.        See Fed. R. App. P.
28(a)(9); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).



                                                 2
fundamental character.          Matus-Leva v. United States, 287 F.3d

758, 760 (9th Cir. 2002).

            Rocky Mountain has failed to meet its burden to show

that    valid     reasons   exist    for       not     attacking     its    conviction

earlier.        Although there is no firm limitation of time within

which a writ of coram nobis will lie, petitioners are required

to demonstrate that “sound reasons exist[] for failure to seek

appropriate earlier relief.”           Morgan, 346 U.S. at 512.               We hold

that     Rocky     Mountain’s       bare       assertion      that     it     received

ineffective assistance of counsel is insufficient to demonstrate

a valid reason for waiting more than one year to challenge its

conviction.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in     the    materials

before    the    court   and   argument        would    not   aid    the    decisional

process.

                                                                              AFFIRMED




                                           3